 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Vincent Alphonso Powell,                )        No. CV 18-34-TUC-JAS (LAB)
 9                                           )
                Petitioner,                  )        ORDER
10                                           )
     vs.                                     )
11                                           )
                                             )
12   Charles L. Ryan, Director of the Arizona)
     Department of Corrections, et al.       )
13                                           )
                Respondents.                 )
14                                           )
15
       Pending before the Court is a Report and Recommendation issued by United States
16
     Magistrate Judge Bowman that recommends denying Petitioner’s habeas petition filed
17
     pursuant to 28 U.S.C. §2254. As Petitioner’s objections do not undermine the analysis and
18
     proper conclusion reached by Magistrate Judge Bowman, Petitioner’s objections are rejected
19
     and the Report and Recommendation is adopted.1
20
       Before Petitioner can appeal this Court's judgment, a certificate of appealability must
21
     issue. See 28 U.S.C. §2253(c) and Fed. R. App. P. 22(b)(1). The district court that rendered
22
     a judgment denying the petition made pursuant to 28 U.S.C. §2254 must either issue a
23
     certificate of appealability or state why a certificate should not issue. See id. Additionally,
24
     28 U.S.C. §2253(c)(2) provides that a certificate may issue "only if the applicant has made
25
26
            1
              The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-to
     portions of the Report and Recommendation. Johnson v. Zema Systems Corp., 170 F.3d 734, 739
28   (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
 1   a substantial showing of the denial of a constitutional right." In the certificate, the court must
 2   indicate which specific issues satisfy this showing. See 28 U.S.C. §2253(c)(3). A substantial
 3   showing is made when the resolution of an issue of appeal is debatable among reasonable
 4   jurists, if courts could resolve the issues differently, or if the issue deserves further
 5   proceedings. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Upon review of the
 6   record in light of the standards for granting a certificate of appealability, the Court concludes
 7   that a certificate shall not issue as the resolution of the petition is not debatable among
 8   reasonable jurists and does not deserve further proceedings.
 9      Accordingly, IT IS HEREBY ORDERED as follows:
10   (1) The Report and Recommendation (Doc. 28) is accepted and adopted.
11   (2) Petitioner’s §2254 habeas petition is denied and this case is dismissed with prejudice.
12   (3) A Certificate of Appealability is denied and shall not issue.
13   (4) The Clerk of the Court shall enter judgment and close the file in this case.
14
15
16
        Dated this 5th day of February, 2019.
17
18
                                       
19
20
21
22
23
24
25
26
27
28

                                                   -2-
